Protecting children using the Internet and other communication technologies (debate)
The next item is the report by Mrs Angelilli, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a decision of the European Parliament and of the Council establishing a multiannual Community programme on protecting children using the Internet and other communication technologies - C6-0092/2008 -.
Mr President, ladies and gentlemen, I would like to thank the Commission, the French Presidency and my fellow MEPs, first and foremost the draftsmen of the opinions, for their hard work in drafting a compromise text at first reading that will enable the 'Safer Internet' programme to enter into force at the planned time, that is from 1 January 2009.
The new programme for children using the Internet and other communication technologies, as we know, will be based on four main lines of action: reducing illegal or harmful content and combating harmful online behaviour; promoting a safer online environment, including through ad hoc technological instruments; information, participation and prevention to raise public awareness of the opportunities and risks associated with the use of online technologies; and, lastly, establishing a knowledge base to encourage cooperation and exchanges of good practice and information at international level.
The statistics speak for themselves, as Commissioner Reding is well aware: the age at which children access the Internet has dropped considerably. From as early as the age of 9 or 10, children are going online several times a week, and 75% of 12- to 15-year-olds in Europe use the Internet for roughly three hours a day, communicating through chat services, messaging and social networking sites.
The aim of the programme is not, of course, to criminalise the Internet in a catastrophic vision of new technologies; quite the contrary. Our objective is to provide suitable tools to better understand and navigate the world of new technologies, to grasp fully their positive potential, the opportunities they offer in terms of information, education and socialisation, while at the same time learning to protect oneself against abuse. For we cannot ignore the latest figures showing that 30% of young people have had at least one distasteful encounter online, at least one unpleasant experience in which the child has come across pornographic content, offensive or violent messages of various kinds or sexual advances or even content inciting violence or self-harm, suicide, anorexia or bulimia.
We cannot ignore the exponential increase in sites with child pornography material. We cannot fail to consider the data supplied by Interpol reporting that at least 500 000 new original child pornography images are put online each year. The Committee has also done well to highlight, among other things, three new trends: 'grooming', that is, the online soliciting of children through psychological manipulation aimed at contact in real life. 'Grooming' is particularly insidious because the advances appear to be 'softer'. No explicit sexual demands are made at first. The child is led on by the affectionate and confidential behaviour; not understanding the danger, they enjoy the exclusive relationship that develops, and so do not discuss it with anyone, least of all with their parents. It is therefore a highly dangerous situation because it is not perceived as such, and often ends in a meeting in person and in real abuse.
Another priority is 'cyberbullying', a form of bullying using the new technologies, in which the persecution of the victim is extended as they risk being tormented 24 hours a day via the web and mobile phones. And there is yet another problem: the technological gap between the generations. We have a generation of children born in the digital era - children who at five years old are competent users of videogames and can surf the Internet easily - and adults, their parents and teachers, many of whom do not even know how to turn on a computer or send a text message, or who use new technologies warily and with reluctance. It is therefore absolutely essential to narrow this gap.
The programme's objectives are ambitious, perhaps too ambitious given the available budget of EUR 55 million, but it is nonetheless a good starting point. As usual, Parliament has sought to provide a stimulus, with pioneering proposals that I will not go into now as they are in my report and I am almost out of time. I would like to conclude, Mr President, by emphasising that our obligation, both Parliament's and - I am convinced of this - the Commission's obligation, is never to let down our guard on these matters.
Member of the Commission. - Mr President, I would firstly like to thank the Parliament for addressing the Commission's proposal very promptly, allowing the programme to start as early as possible.
Secondly, I would like to thank the rapporteur, who has underlined the very important questions we have to tackle here. The uses and applications of the internet and mobile phones have multiplied greatly since they were first introduced. We now have interactive markets, and very young children - not only young adults - spend a large portion of their time online, sometimes even more than in front of the television. We have a situation where the parents do not know how to operate these new technologies or what their functions are.
I do not think we should be negative. The internet and mobile phones are a wonderful, exciting opportunity. However, having said this, we must not ignore the other side of the coin. In the real world there are risks associated with the use of the internet and mobiles phones, in particular for the more vulnerable part of our population - our children. These dangers - as the rapporteur has rightly underlined - range from harmful viewing content to harassment and bullying, all of which have become easier and more commonplace. Even worse, the internet has become a channel for sexual abuse. Despite joint efforts to fight the production and distribution of such terrible material, its volume is on the rise. That is why there is an urgent need to fight these negative and unacceptable practices.
The protection of children must be a shared responsibility. Of course, it starts in the family, but we have to enable families to help their children. It involves governments, industry, non-profit organisations and schools. This is precisely the goal of this new, safer internet programme. It will maintain what has been done in previous years regarding current internet protection but build on these successful activities and enhance the safety of children in the online environment of today. We know that these joint actions by governments, private organisations and the industry are a very good example of how Europe can have a direct impact on citizens' daily lives. More children use the internet at home or at school but parents and teachers are not necessarily well informed about the opportunities and the risks. That is why we will actively pursue our efforts towards creating a safer online environment for children by informing parents, empowering teachers and asking for coordinated action by national governments and educational societies.
We will, of course, retain the substance of the Commission's proposals, but Parliament has presented a whole series of amendments which provide a fuller description of one or more of the basic objectives and which seem to reflect the broad consensus within the Parliament. That is why the Commission can support the amendments put forward in Mrs Angelilli's report. They will then pave the way for a successful first-reading agreement with the Council. I am very confident that the compromise text for the programme, as submitted to you today, will be largely supported by Parliament and hopefully also by the second legislator.
rapporteur for the opinion of the Committee on Culture and Education. - Mr President, it was a pleasure to work on this document. It is the first time I can honestly, genuinely say it was a pleasure to work with every single person on this dossier, especially the rapporteur, Mrs Angelilli, in this subject area.
I also took the liberty of consulting my constituents through newspaper ads about this particular dossier and so some of the comments I am going to make are based on what my constituents have said about this.
In the Committee on Culture we had a genuinely pleasurable debate about a serious subject with some quite well-informed contributions. We all realised that we did not need to reinvent the wheel. There is a lot of good practice already happening out there as regards self-regulation: mobile telephone companies like T-Mobile are leading the way in this area with the various checks and balances they put in before a child can access any content online, let alone dubious content. The ISPs and organisations such as the Internet Watch Foundation in the UK and INHOPE on a European basis are really working well together to fight the problems that exist with some of the online content and how minors across Europe are getting on to it.
There are problems, though. Grooming was mentioned by the rapporteur. There is no common definition of this even across Europe and it is not illegal in all Member States yet to groom a child in the way that Mrs Angelilli said. That is something that we should be looking at. Possibly Mrs Reding could suggest this at a Council meeting or two to some of the countries that are slacking in this area.
For me it was a pleasure to work on this in my committee; some great experiences were shared, and it is the first time I can welcome a budgetary measure in this House.
draftsman of the opinion of the Committee on Legal Affairs. - (RO) In view of the ever-changing audio-visual sector, we need not only to educate children, but also appropriately to inform parents and educators about the risks to children and to involve them in creating a situation where online information services can be used in a safe environment.
Based on the opinion of the Committee on Legal Affairs, our aim has been to devise a European strategy for combating online grooming and protecting the physical, mental and moral integrity of children which might be affected by their accessing inappropriate content via new communication media. We have requested the adoption of a quality label for online service providers so that users can easily check whether or not a certain provider subscribes to a code of conduct, as well as the creation of filters and effective age verification systems.
Crime in this area is not restricted by national borders. I believe that we need a coordinated approach with regard to the various national databases and need to connect them to Europol. At the moment, we cannot disregard, either, the economic risks involved in children using the Internet, which is why we requested mobile telephone services too to be mentioned explicitly as an area in which children need to be protected from abusive or harmful conduct. I would like to conclude by saying that we support the adoption of the report and congratulate the rapporteur.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (EL) Mr President, Commissioner, I think that the multiannual programme on protecting children using the Internet and other communication technologies is the European Union's head start in the global field of child protection. It is therefore an opportunity for us to congratulate the rapporteur of the European Parliament, because we too are part of this and are demonstrating our awareness.
In particular, as the Committee on Women's Rights and Gender Equality, we stress in our opinion that consideration must always be given to the peculiarities of each gender, the participation of each gender, the knowledge and use of new technologies and the special protection which each gender needs separately and the protection from dangers which differ from one gender to another, from boys to girls, and which must be stated and analysed separately.
We also refer to protection for vulnerable groups, for vulnerable children exposed to the dangers of sexual abuse, harassment and bullying.
Another sector which we highlight is information for parents, carers and educators, whoever they may be. We also stress the need for research into greater child protection. We do, of course, know that you have carried out an impact assessment and held a public consultation on this. However, research must continue and must refer in particular to gender differences.
We also wish to emphasise the need to develop entrepreneurship, which must overcome the obstacles and dangers, address the dangers and continue, so that we have a Europe which is strong in development and in protecting its citizens.
on behalf of the PPE-DE Group. - (HU) Thank you, Mr President. This report was tailor-made for me, since all four of my children surf the Net, and I am confronted with these worries on a daily basis. EU Member States are doing a great deal to make the World Wide Web more child-friendly, and we must not forget that as early as 1999 the Commission launched a 'Safer Internet+' programme that is still in force today. As we have heard, the programme is aimed at fighting against harmful and illegal content, and places great emphasis on increasing awareness about the use of the Internet, as well as on promoting the development of a safe online environment. To what has already been said I would like to add only that between 2001 and 2007, 20 000 children disappeared, 500 of whom were found.
Among the tasks listed, I would like to emphasise the fight against illegal content and combating harmful conduct online. In this area there are great deficiencies: not every EU Member State has a hotline where you can immediately report any illegal content you have come across or if you discover sites which try to groom children.
The other important thing we must not forget is that establishing a knowledge base will require greater and more effective cooperation among Member States. It is no accident that this programme devotes almost half of the EUR 55 million in funding to raising public awareness, since prevention is the best cure. In any case law enforcement agencies spend all their time tracking criminals, whether we are talking about software-related or any other type of crime. It is precisely for this reason that we would like to draw the attention of Member States to the fact that they could set aside funds of their own, in addition to the European Union's EUR 55 million, and could cooperate more effectively in implementing the programme laid out in this report. The Group of the European People's Party (Christian Democrats) and European Democrats supports the approval of the report. Thank you very much.
on behalf of the PSE Group - (BG) Thank you, Mr President. ladies and gentlemen. Mrs Angelilli, please allow me to extend to you my thanks and my heartfelt congratulations on your report. Now with the world financial crisis as the main issue, it is right that we are focusing all our attention on it. But somehow the issue of computer crime against children has been sidelined, even though we are aware that we may at any moment face a major threat in the form of a real pandemic of illegal web content. Just today the BBC broadcast a study, a survey it had conducted, which showed that three out of four children have come across websites with harmful content. This report does not just sound the alarm, but also offers a real raft of ideas on how to combat illegal web content. I worked on the issue as a shadow rapporteur. Last week I organised a round-table meeting back home in Bulgaria. It was attended by representatives of the police services, the non-governmental sector, the Child Protection Agency and mobile phone operators and suppliers. The theme of the meeting was this report.
We had an earnest, detailed discussion which reached a number of conclusions. Firstly, a lot of work needs to be done to raise awareness of the gravity and reality of this problem throughout European society. Unfortunately it is a problem that is frequently off our radar. Secondly, the upbringing of children should start with the family and the school, which in turn brings about the need for specialised instruction for parents and teachers. Individual efforts are doomed. What is very important is coordinated action, information exchange, the creation of a database and international cooperation. Many of the institutions I mentioned urged the European Commission to recommend that Member States increase penalties under national legislation for distributing, creating and trading in harmful and illegal content. They also recommended setting up a European legal framework for conducting criminal proceedings.
From now on there should be greater awareness of the programme among European institutions and citizens. Continuing to set up hotlines is also extremely important. It is also very important for us to cooperate with the police authorities and set up this database. A 'child-friendly' common label is needed to help parents and children recognise safe sites. I am convinced that the programme will continue after 2013 and that there will be further programmes in the European Union.
Mr President, freedom of use of the Internet, mobile telephones and other kinds of communication technology is very valuable for adults, but may prove harmful to children, because the latter are not fully mature and lack the necessary experience. The Internet is an extremely useful tool for us all, yet it has been exploited to set up sites for the exchange of paedophile and pornographic material, and also used to attempt to contact minors. The same is true of mobile telephony.
Other less extreme activities may also be harmful. Advertising of unhealthy foodstuffs on television and the Internet targeted at children impacts negatively on their health. It may also lead to family disputes and result in inappropriate eating habits within peer groups. The House recently debated issues relating to obesity and overweight in children. Spending many hours a day in front of a computer monitor or television screen reduces a child's physical activity and is detrimental to his or her proper physical development. On average children spend three hours a day in this way, but many actually spend much longer in front of a screen. The aggressive behaviour presented in television programmes has a negative psychological effect on children.
It is therefore very important to implement the programme aimed at ensuring responsible use of new communication technologies by children and young people. I congratulate the rapporteur and the European Commission on tackling this issue.
- (SK) As one of the co-authors of the report on the strategy on children's rights I am delighted that we are now debating in this House a bill on the protection of children who use the Internet and other communications technologies. The Internet is a classic example of something which is can greatly benefit people, but which can be harmful to society when exploited by criminals.
Every day we hear how children are lured and abused through the Internet and led into prostitution, paedophilia and pornography. It is therefore the duty of everyone, starting with parents of course, to explain to children the rules for using and not abusing the Internet, as well as the risks it brings. Children are attracted by computers from a very young age. We adults often envy them their technical skills, but in their childish naivety they can easily be abused.
I am thankful that this House is prioritising activities of this kind, and I support accelerating the proposed programme so that implementation can get under way by January 2009.
(SV) Mr President, I want to begin by thanking Mrs Angelilli for a constructive report in which she followed up the decisions from the children's strategy. Last week I presented a report on young people and the media - a major investigation into young people's media habits, in which we also discuss parents' views. What is new is that a majority of young people in Sweden have their own computers in their rooms and that TV sets have been thrown out.
There is a big difference between girls and boys when it comes to what they use the Internet for. Girls chat, socialise and send text messages, while boys play computer games. Girls are contacted for sex contacts. Fewer girls come in contact with porn sites than they once did, and they take a dim view of porn on the Net. In reality, very few meet strangers off the Internet.
Today's young people have a healthy view of the media, but high consumption on the part of some of them is a matter of concern both to parents and to ourselves as politicians. That particular group of young people needs to be involved in future Community programmes. We have defined a high consumer as someone who uses a particular medium for more than three hours a day. That applies to approximately eight to nine per cent of young people as a whole. In today's Sweden, however, 96% of all young people and 70% of younger children have mobile phones, so matters are developing at a record rate. Our task as MEPs is to address the downside.
(PL) Mr President, I should like to thank Mrs Angelilli for tackling this very important issue. The report before us is excellent. It would be far better, however, if we did not have to debate this matter. It would be so much better if we did not have to deal with people wishing to deprave and exploit children for reprehensible purposes. I have no compunction in referring to such people as evil.
We tend to say that our children are our treasure. All treasures have to be protected against burglars. That is how I perceive action to protect children using modern technologies, notably the Internet. There are children who spend several hours a day surfing the Internet. These technologies are part of everyday life in the contemporary world. They enable individuals to communicate more effectively and are very helpful in our daily lives. For example, they facilitate matters in the areas of administration, science, access to culture and knowledge. That is the positive side, which should be supported and developed. Unfortunately, there is also a negative side that involves exploiting the Internet and modern communication technologies to disseminate harmful content, such as pornography, drug addiction, Satanism, gaming and inappropriate lifestyles.
Paedophiles use the Internet to seek out their victims. The Internet may be likened to a knife that is useful for cutting bread, but it may also be used to inflict grievous psychological harm on children through evil content. Several important measures are called for in my view. Firstly, a system should be created enabling the perpetrators of such action to be detected and dealt with severely under the law. Secondly, all those concerned should be made more aware of the dangers posed by the Internet, mobile telephony, television, and video games. I refer to children, parents, educators, Sunday School teachers, and young people's organisations such as the Scout Movement. Thirdly, better cooperation is needed between supervisory and follow-up bodies in the area, both in the European Union and the world over. After all, servers putting out harmful material may be located in any country. Finally, our actions should be of a preventive and systematic nature, and offenders should be dealt with severely.
Mr President, can I use my speech tonight to appeal to all EU countries to follow the practice in Britain for hotlines to be given notice and take-down powers, namely that when online images of child sexual abuse are discovered and reported, the hotline can immediately order the content to be removed by the service provider or host company. This proposal is being championed by the Internet Watch Foundation based in Oakington in Cambridgeshire in my constituency. Indeed, I want to thank Commissioner Reding for the EU-wide remit she has given to them.
Our parliamentary Amendment 25 calling for the establishment of these hotlines and their close liaison with the police can advance this aim. Speedy enforcement action is needed to stop sites simply hopping servers between countries in order to avoid detection, as well as to stop the further child abuse which is perpetuated not just when the images are formed but also every time they are viewed.
(EL) Mr President, Commissioner, the Commission proposal to establish a European programme on protecting children using the Internet has been made against the background of European action to promote greater safety for minors using new technologies. This is an important step by the Commission.
The increase in knowledge in the IT sector has resulted in greater exposure of children to the danger of illegal and harmful online content. I too therefore welcome the efforts which everyone has made to achieve the Commission's objective, which is none other than maximum safety in the use of the Internet, especially by children.
I too support the proposal by the rapporteur, whom I congratulate, for immediate approval of the programme, so that it can come into force from 1 January 2009. I also hope that a suitable financing framework will be put in place for the period from 2009 to 2013, given that the increasing frequency of child pornography on the Internet is sounding the alarm and calling us to immediate action.
- (SK) I congratulate the rapporteur. Water is good, but when it is not clean we must filter it. The same thing applies to the Internet. The Davide filter allows access to the Internet via a secure and controlled network and protects young users in particular from unsuitable websites. It employs the most advanced technology and is constantly updated. It is very effective. Access is blocked to websites containing pornography, paedophilia, rape, Satanism, black magic etc. At the same time, it signals the reason for the block.
The filter is also effective against firms using telephone numbers which charge very high call rates. Davide is aimed at everyone who wishes to protect their computer against unsafe websites. The code of practice which we are voting on requires that young people should be guaranteed safe access to the Internet. All it takes to use the filter is to register at www.davide.it.
(HU) Thank you, Mr President, Commissioner. The Internet, games consoles and computer games contain a great deal of violent, brutal and erotic content, and can also cause dependency, insomnia, agitation and eating disorders. Most children are not yet prepared for this type of content and there is the risk that they will grow up to be psychologically disturbed, deviant adults. Modern technology undoubtedly makes it possible to filter out undesirable content by means of software applications, just as we are able to do with spam - unsolicited email - and to block harmful webpages on computers used by children. Information about this facility should be made widely known among parents and computer manufacturers should be urged to make such programs available as part of the mandatory content of new computers. What is needed is a sort of digital environmental protection. It is obvious that some people interpret this as an attempt to curtail the freedom of the Internet, but in my opinion, protecting the mental health and dignity of our children is a higher value. Thank you.
(CS) Mr President, the number of Europeans connected to the Internet is growing exponentially. Children are spending ever more time on the web and criminal activities on websites which are easily accessible to young people are mushrooming at a similar rate. In the current situation, where the Interpol database has registered more than five hundred thousand images involving child pornography - half of children have already accessed pornographic websites at some time while only 4% of parents even concede the possibility of their children doing such a thing - I am concerned that the budget for Internet safety is too small. There is a need to invest in the development of computer systems which will effectively nip such things in the bud. The European Union must join forces on this front with the USA and Japan. The disparate projects we have seen to date must be replaced with measures aimed at children, parents, schools, telecoms operators, government bodies and non-governmental organisations alike. On the other hand, I value the network of hotlines where both concerned citizens and parents can report harmful Internet content. The Czech Republic, for example, has a hotline of this kind, run by the non-governmental organisation Naše dítě.
Mr President, it is an unfortunate reality that the wonderful opportunities the internet presents to us all have, in direct proportion, increased the moral, physical and social danger to our children and young people throughout the world.
This report is therefore right to focus on what we can do to thwart abuse of the internet, particularly with regard to child pornography, online grooming and incitement to self-harm, one of the most chilling aspects of which is sites which actually encourage suicide.
I trust that the Safer Internet programme will indeed successfully tackle these problems. For me there are three key issues. Firstly, improving the facility for effective police cooperation and I think that the European child pornography images database must be encouraged. Secondly, better traceability of the financial movements which are linked to child pornography, and thirdly, a properly advanced common kite safety mark, so that parents can know with confidence what is safe for their children to look at.
- (SK) There are a couple of things I would like to say about the report. It mentions dangers such as intimidation, child pornography, Internet grooming, bullying, spreading racist content and incitement to self-harm. I am quite sure that the Internet is one of the greatest technical achievements of the 20th century, but it can equally deprive children of the joy of knowing pure and sincere love and of creating natural relationships. In Internet chatrooms, those who do not use vulgar expressions and who do not boast of their sexual exploits are definitely 'out'.
I will dwell on the horrifying statistics on child abuse via the Internet. As an MEP for whom family values are all the more important, I would like to point out that the Internet is one of the ways in which this society can rob children of their innocence. I would like to emphasise the need for greater responsibility, and responsibility is the key word, which both ISPs, and parents have to take to protect children from accessing content which could harm their natural development.
Member of the Commission. - Mr President, I fully agree with everything that has been said in the House and I thank the parliamentarians not only for having this debate but also for taking this debate to their voters and to the people in the areas where they are active, because I believe that the basic problem is that adults do not know enough.
Children often know how to handle the new technologies very well, and it is the first time in the history of mankind that children know more than parents, educators and adults. So here we really have to empower parents, educators and adults and I believe that this is a shared responsibility of all parts of society, not only of politicians but also of the NGOs, and the ISPs most of all. I am also grateful that, for instance, the mobile phone industry has signed a memorandum of understanding in order themselves to inform parents and to prevent harmful content from being on the 3G phones.
The network of hotlines, which we have established by our Safer Internet programme, is very important and it is working perfectly well in most Member States. In reply to the question from a Hungarian parliamentarian, the Hungarian hotline will restart in 2009. There are only two Member States that do not yet have a hotline and one Member State that leaves these problems to the police forces. Therefore, we can already say that today the Safer Internet programme has had a very positive effect. Personally, I would wish that the hotlines were better known: they are well known in some countries but not in all. So, as Members of Parliament, you could help to make those hotlines more known through all kinds of activities. I would really thank you for this and I think that both parents and children would also thank you for this.
There were some questions on the EU criminal procedures. Here I have to tell you that it would be very good if the Convention on Cybercrime were ratified by all Member States. I can also tell you that the interior and justice ministers under the leadership of my friend, Commissioner Barrot, are working on all these questions, including the issue of grooming, on which Mr Barrot will present a proposal shortly. I can also assure you that the international cooperation of police and law enforcement is well under way. So things are moving in the right direction here.
Concerning the question about filters for unwanted content, here again it is a question of informing parents. Most parents do not know that filters exist and that they have the possibility to use these filters. That is why I have asked the ISPs when making contracts with parents to really inform them about the possibilities they have for preventing this content from reaching their children.
That concerns very young children. In the case of adolescents, of course we have to empower the children themselves, and that is why I believe that informing them that they can stop themselves falling into the trap is the best way, because we cannot put a policeman behind each child - that is really not possible. But children are very capable of understanding what is positive content and what is non-positive content. So I believe that with the Safer Internet programme we have to empower the children themselves, beyond empowering the parents and the educators. That will be our duty during the next months and years and, if everybody participates in that, it would be the solution to the problem.
I thank the rapporteur and all the parliamentarians who are helping to make the internet a safe place for our children.
Mr President, ladies and gentlemen, I would like to thank the Commissioner; she has given us important assurances, including the fact that the Commission and Commissioner Barrot intend to find a legally binding definition for 'grooming', a common definition for all Member States. In my view this is undoubtedly a very important objective.
I believe that this programme, clearly, cannot solve all the problems, not least because it is just a programme, it has legal limitations and budgetary restrictions, obviously. That said, it is evident from the debate that the European Parliament wishes to be active in combating harmful online content. The aim for the future is also to improve the coordination of action against this content at European level, making available best practices, measures that have enjoyed the most success, and sharing information and methods. In my opinion, international cooperation must be continually increased in this sector that, as other Members have said, is a sector that knows no borders. We therefore need to move towards sharing data and information in real time.
Parliament wants to remain at the forefront in this area. We have many proposals, some of which have been mentioned by my fellow Members: the idea of a 'child-friendly' mark, the role of 'hotlines' and of police forces working to prevent and combat online abuse, but also the need to implement initiatives in the area of self-regulation by mobile phone operators and service providers. In addition, I believe that we need to work towards tracing financial transactions linked to the exchange of images of child pornography.
I share the Commissioner's view: information and education campaigns involving not only children but also adults, parents and teachers, not for the purpose of criminalising new technologies - because they are vitally important - are essential for European children.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
in writing. - (RO) I welcome this initiative which focuses on educating both parents and children about the use of the Internet to ensure that the latter ultimately become less vulnerable to abuse online. I think that it is a good idea to produce educational material in schools, but I feel that it would be useful to provide programmes that are adapted to the various age groups. After all, you cannot explain things from the same perspective to a six or seven-year-old child and to a 16-year-old teenager.
I also feel that it is necessary to develop more effective filtering technologies, as it is a fairly frequent occurrence for a mailbox to receive spam messages containing pornographic material which is easily accessible to children with an email account. Additional efforts also need to be made with regard to verifying the age of the persons accessing sites containing pornographic material, as it is very easy for minors to access sites of this kind.
Finally, I support the initiative encouraging international cooperation on this matter. It would be preferable still to reach a global agreement, particularly with regard to labelling sites with the statement 'content safe for children', given that a huge number of sites which are harmful to children are hosted by domains which are not administered by organisations from the EU.
Establishing a multi-annual Community programme for protecting children using the Internet and other modern communication technologies is, in my view, of crucial importance and absolutely indispensable, since it is in our common social interest to use all available means to safeguard our children from harmful and dangerous content.
The initiatives - apart from the fact that they are intended above all to protect children - will have a multiplier effect, since they will also promote increased Internet security. Attaining the objectives will require cooperation from parents, schools, service providers, public authorities and associations, for it is only if we all work together that we will be able to take effective action to protect our children.
In the battle against harmful content, measures adopted by Member States are also of great importance, such as the creation of national contact points and their effective cooperation. I consider it important to create effective methods and mechanisms, which include information, assistance via a hotline, immediate action, prevention, the creation of a database of experience and best practice, as well as ongoing monitoring.
in writing. - (HU) Mr President, ladies and gentlemen, we are about to adopt a new resolution on child protection. As a mother, I too welcome the initiative and agree that children need to be protected against illegal content on the Internet and other forums targeting them, as well as against content that otherwise endangers their development.
Beyond the above-mentioned aims, I am convinced that we will not succeed if we try to protect children exclusively by trying to shut out pornographic or illegal content from their surroundings. Although it would be ideal if we could do so, it is impossible. This is why I consider it important that in addition to prevention, children should be taught what to do if they receive this type of request or if they are exposed to such influences.
We need to make them aware that they can seek help - and this help must really be real and accessible. We need to prepare every child in advance for such an occurrence, just as we teach them not to get into an unfamiliar car or accept sweets from strangers. This type of preparation is the primary responsibility of the immediate environment: parents, the family, the school. The proposal we are to vote on now is of particular importance, but it can only be effective if it goes hand in hand with efforts to protect the child's environment.
I would like to congratulate my fellow Member Roberta Angelilli on her report on the protection of children using the Internet and other communication technologies, which draws attention to a rather serious and growing danger. By means of the ever more widely accessible new technologies and computer skills, our children are increasingly exposed to the dangers of harassment, child pornography, bullying and incitement to racism. We hear of a growing number of cases in which criminals take advantage of the World Wide Web's chat portals to catch their underage victims off guard and gain their trust with a view to sexually abusing them.
The frightening data indicates that the new dangers brought about by the technological revolution need to be addressed by a harmonised EU action plan that is able to address the problem in all its complexity, with the involvement of children, families, schools and teachers, as well as with the cooperation of the operators in the communications industry and law enforcement agencies. The multi-annual Community programme initiated by the Commission must include measures to combat the unfortunately increasingly widespread illegal and harmful content on the web, on the one hand, by raising awareness and on the other, by more effective and coordinated use of the instruments of criminal law available in each Member State. Furthermore, teachers, caregivers and, first and foremost, parents must be made aware of the hidden dangers of the new communication technologies. I am confident that Parliament - in accordance with the intention of my fellow Member - will approve this proposal as soon as possible and that the new programme can get under way starting in January.
in writing. - (HU) According to Eurobarometer, 74% of 12 to 15-year-olds use the Internet on a daily basis, with many of them exposed to pornographic images. According to the Internet Watch Foundation's survey, the incidence of Internet child abuse has risen by 16% in recent years. This data clearly indicates that online child safety can be achieved only through a multilevel approach, which extends to children, families, schools, operators in the telecommunication sector, and within these, to Internet service providers and judicial bodies.
I think that with regard to protecting children on the Internet, prevention must play the key role. I consider it important for a special permit to be required to operate and access sites with pornography, violence and other content harmful to children's development. Given that in certain countries it is well-established practice, with the consent of the judicial authorities, to block web pages with paedophile content on domestic and foreign servers, and since on the whole the countries' current legal framework makes it possible to remove such content, I call upon the judicial authorities of the Member States to take the necessary steps to block such sites. It would be worth reflecting as well on whether not only creating such web sites, but even viewing them ought to be considered a criminal offence.
For prevention purposes, suitable education and wide-ranging information are required. Children need to be prepared with appropriate knowledge so that they will be able to use a variety of tools to identify potential abusers and defend themselves against them.
in writing. - (RO) Nowadays the Internet offers a world full of information and entertainment, but also an environment which is extremely dangerous for children. This is why I consider it absolutely necessary to launch the 'Safer Internet' programme in order to protect children who are using the Internet and new technologies.
The success of this programme will lie in the way that the EUR 55 million in funding are used, but it also depends on how successful we are at combining the technical and educational aspects. Studies show that using a software application to filter the dangers which children are exposed to protects 90% of children, while parents and immediate guardians are responsible for protecting the remaining 10%. They need to explain to these minors about not agreeing to meet any stranger from the Internet, not replying to messages with obscene content and not providing strangers with information and photographs of a personal nature.
The model used in the visual mass media sector, where TV channels mention the minimum age at which the relevant film or programme is allowed to be watched, needs to be adapted too for online media. A first step towards protecting children from illegal online content would be to label sites explicitly as 'suitable for children'.
The programme to protect children using the Internet and new technologies is one of the basic forms of protecting children, both in terms of dissemination of technology and of increased familiarity with the use of computers. The result is that children are currently at risk because of illegal content, and inappropriate behaviour such as child pornography, harassment, grooming, and seduction through the Internet.
According to the statistics, more than 70% of young people aged between 12 and 15 use the Internet for approximately three hours each day. Sadly, most of these young people have viewed images of a pornographic nature. The growing number of Internet sites containing pornography, and the ever lower average age of children falling prey to this process is also cause for alarm.
A multi-pronged approach is the only way to increase child safety in the context of the Internet. This broadly based programme must involve children, their families, schools, communications operators, suppliers of Internet services and other institutions. An important role in combating harmful behaviour on the Internet should be played by hotlines serving to gather information on illegal content. Children should be taught how to avoid dangerous behaviour on the Internet. For their part, parents and teachers should participate in learning campaigns on computer use, so as to reduce the generation gap in the area of new technologies and ensure that dangers can be combated more effectively.
in writing. - (ET) As the Internet becomes an increasingly everyday part of our lives, today's children are at ever greater risk of falling victim to abuse, contact for sexual purposes or harassment, etc. in a web environment.
According to the recently published EU Kids Online report, 68% of children in my country, Estonia, have access to the Internet from home. This is one of the highest figures in Europe and similar to that of Denmark, Belgium, Sweden and the United Kingdom.
High Internet availability should not automatically imply that there is a higher threat of encountering harassment or materials of an unpleasant nature, but Estonia is, of the countries that have been studied, in the group with the highest Internet availability, alongside the Netherlands and the United Kingdom.
There are many similarities throughout Europe - half of all children reveal information about themselves, four out of ten come into contact with pornographic materials, one third encounter violent materials, many receive unsolicited comments of a sexual nature, and a full nine per cent meet people they have encountered on the Internet in real life. 15-20% of European young people have suffered harassment on the Internet. In Estonia this number is even higher, 31% (between the ages of 6 and 14).
I think we should direct more attention to such issues. Especially in Member States like Estonia, where children increasingly use the Internet in everyday life. Internet usage naturally has its positive aspects. We must, however, devote increasing attention to the dangers that accompany it.
in writing. - Mr President, the report of Roberta Angelilli is very much focused on pornography on the internet that is accessible for children, yet there is another matter of even graver concern. It is violence. When pornographic material can be just disturbing then viewing very vivid images of violence against others or even self-harm is something that really might provoke youths for thoughtless acts. Just think of all the discrimination and aggression against minority youngsters or school shootings.
Only recently two school shootings occurred in Finland - very close to my constituency, Estonia. It was noted that the shooter uploaded violent material on the internet just before committing the horrid act. That material was accessible for other troubled youngsters and we have got no idea, what might follow next.
I find that the European Union ought to take serious steps to stop such advocating for violence, while not limiting people's freedom of expression. Every human life must be treasured and when our youths need help or guidance, it should be provided. We cannot afford ruining or wasting the lives of the youngsters, who are the future of Europe.
The current situation is that young people tend to be more adept at the use of new technologies than the older generation. The Internet holds no secrets for children and young people, who are generally better informed than their parents about how it works. At the same time, however, it is children and young people who are most at risk from psychological violence on the Internet.
According to data gathered in a campaign on children's use of the Internet, half of all Poles using the Internet have been the victims of insults, humiliation and threats on the Internet.
The situation is even more serious where children are concerned. More than 70% of young Internet users have accessed pornographic or erotic material, and more than half of them have viewed cruel and violent scenes.
It should be emphasised, however, that a large majority of these young people came across this material by chance, and did not access it deliberately. Only 12% of children admitted to searching for sites of this sort.
I am quoting these statistics in the Chamber to impress upon Members the gravity of the danger to which our youngest citizens are exposed, using my country as an example.
I therefore believe that the planned programme for the protection of children absolutely must be implemented.
in writing. - (RO) Children are increasingly using the Internet to communicate, find out information, access knowledge and spend their free time. Children and their families need to be aware of the risks associated with this and, above all, they need to observe certain rules which can ensure their protection while using the Internet.
The Internet must remain an open medium, but safe at the same time. The programme for a safer Internet is continuing and enhances previous programmes: 'Safer Internet' and 'Safer Internet Plus'. However, I would like to draw your attention to the fact that its effectiveness depends on raising the population's awareness and on the way in which specific legislation is enforced at a national level. Any incident where a child or young person is confronted on the Internet with unwanted requests or even bullying must be taken seriously, reported and handled in an appropriate manner.
A recent report states that two thirds of young people have received unwanted requests while using the Internet and 25% have viewed material with indecent content. Unfortunately, many parents and teachers are still out of touch with digital media and do not take the necessary steps to protect children on the Internet. I would call on the Commission to join forces with Member States in promoting the setting up of, and establishment of cooperation between, centres for reporting and responding to incidents relating to Internet safety.